EXHIBIT 10.2

 

CHEROKEE INC.

 

STOCK OPTION AGREEMENT

 

THIS AGREEMENT, dated August 26, 2010, is made by and between Cherokee Inc., a
Delaware corporation, hereinafter referred to as the “Company,” and Henry Stupp,
a member of the Company’s Board of Directors (the “Board”) and an executive
officer of the Company, hereinafter referred to as “Optionee.”

 

WHEREAS, the Company wishes to afford the Optionee the opportunity to purchase
shares of its Common Stock, par value $0.02 per share (“Common Stock”); and

 

WHEREAS, following the approval of that certain Employment Agreement between the
Company and the Optionee, dated as of August 26, 2010, (the “Employment
Agreement”) by each of the Company’s Compensation Committee (the “Committee”)
and the Board, the Committee has determined that it would be to the advantage
and best interest of the Company and its stockholders to grant the non-qualified
stock option (the “Option”) provided for herein to the Optionee as an inducement
to enter into or remain in the service of the Company as an executive officer
and member of the Board and as an incentive for increased efforts during such
service, and has advised the Company thereof and instructed the undersigned
officer to issue said Option; and

 

WHEREAS, this Option constitutes a material inducement to the Optionee to accept
employment with the Company, consistent with Nasdaq Rule 5635(c)(4); and

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I

 

GRANT OF OPTION

 

1.1          Grant of Option.  Pursuant to Section 3.4(d) of the Employment
Agreement, and in consideration of the Optionee’s agreement to remain in the
service of the Company as an executive officer and member of the Board and for
other good and valuable consideration, effective as of August 26, 2010 (the
“Date of Grant”), the Company irrevocably grants to the Optionee the option to
purchase any part or all of an aggregate of 300,000 shares of Common Stock, upon
the terms and conditions set forth in this Agreement.  The Option is comprised
of 300,000 Non-Qualified Stock Options, with the vesting schedule shown on
page two, Section 2.1(a).  “Non-Qualified Stock Option” shall mean an option not
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code, as amended (the “Code”) and the
regulations promulgated thereunder.

 

1.2          Purchase Price.  The purchase price of the shares of Common Stock
covered by the Option shall be $18.30 per share without commission or other
charge (which was the closing sale price on the Date of Grant).

 

1.3          Consideration to the Company.  The Option is issued in full
satisfaction of the Company’s obligation to issue stock options to the Optionee
pursuant to Section 3.4(d) of the Employment Agreement or otherwise.  In the
event of any conflict between the terms of this Agreement and the Employment
Agreement, this Agreement shall control.

 

1

--------------------------------------------------------------------------------


 

ARTICLE II

 

PERIOD OF EXERCISABILITY

 

2.1          Commencement of Exercisability.

 

(a)           Subject to Sections 2.3 and 4.7, the Option shall vest and become
exercisable as follows:

 

Vesting Dates

 

Number of
Shares Subject
to Option

 

Total Stock Options that Become
Exercisable Upon Stated Vesting Date

 

Option
Exercise
Price

 

Option
Expiration
Date

 

 

 

 

 

 

 

 

 

 

 

January 31, 2012

 

60,000

 

60,000

 

$

18.30

 

8/26/2016

 

January 31, 2013

 

60,000

 

120,000

 

$

18.30

 

8/26/2016

 

January 31, 2014

 

60,000

 

180,000

 

$

18.30

 

8/26/2016

 

January 31, 2015

 

60,000

 

240,000

 

$

18.30

 

8/26/2016

 

January 31, 2016

 

60,000

 

300,000

 

$

18.30

 

8/26/2016

 

Total

 

300,000

 

 

 

 

 

 

 

 

(b)           No portion of the Option which has not become vested at such time
that the Optionee no longer serves as an employee, consultant or member of the
Company’s Board of Directors (the “Service Termination Date”) shall thereafter
become exercisable.

 

(c)           Notwithstanding the foregoing, an additional twenty percent (20%)
of the Option shall become fully exercisable in the event that Company undergoes
a Change in Control prior to the Service Termination Date.  “Change in Control”
shall mean a change in ownership or control of the Company effected through a
merger, consolidation or acquisition by any person or related group of persons
(other than an acquisition by the Company or by a person or persons that
directly or indirectly controls, is controlled by, or is under common control
with, the Company) of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities Exchange Act of 1934, as amended) of securities possessing more
than fifty percent of the total combined voting power of the outstanding
securities of the Company.

 

(d)           Notwithstanding the foregoing, in the event that the Optionee does
not comply with his obligations under Section 3.4(a)(ii) in the Employment
Agreement and complete the acquisition of the Subsequent Shares (as defined in
the Employment Agreement) on or before January 31, 2011, then 150,000 of the
total 300,000 shares subject to this Agreement shall be forfeited on February 1,
2011, and the vesting schedule shall change such that the new total 150,000
shares shall vest in five (5) equal annual installments of 30,000 each beginning
on January 31, 2012.  The forfeited shares shall not be exercisable by the
Optionee.

 

2.2          Duration of Exercisability.  The installments provided for in
Section 2.1(a) are cumulative.  Each such installment which becomes exercisable
pursuant to Section 2.1 shall remain exercisable until it becomes unexercisable
under Section 2.3.

 

2.3          Expiration of Option.  The Option may not be exercised to any
extent by anyone after the expiration of six (6) years from the Date of Grant.

 

ARTICLE III

 

EXERCISE OF OPTION

 

3.1          Person Eligible to Exercise.  During the lifetime of the Optionee,
only the Optionee may exercise the Option or any portion thereof.  After the
death of the Optionee, any exercisable portion of the Option may, prior to the
time when the Option becomes unexercisable under Section 2.3, be exercised by
the Optionee’s personal representative or by any person empowered to do so under
the deceased Optionee’s will or under the then applicable laws of descent and
distribution.

 

2

--------------------------------------------------------------------------------


 

3.2          Partial Exercise.  Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised in whole or in part
at any time prior to the time when the Option or portion thereof becomes
unexercisable under Section 2.3; provided, however, that each partial exercise
shall be for whole shares only.

 

3.3          Manner of Exercise.  The Option, or any exercisable portion
thereof, may be exercised solely by delivery to the Secretary or the Secretary’s
office of all of the following prior to the time when the Option or such portion
thereof becomes unexercisable under Section 2.3:

 

(a)           A written notice complying with the applicable rules established
by the Committee stating that the Option, or a portion thereof, is exercised. 
The notice shall be signed by the Optionee or other person then entitled to
exercise the Option or such portion of the Option;

 

(b)           Full cash payment to the Secretary of the Company for the shares
with respect to which the Option, or portion thereof, is exercised.  However,
the Committee may in its sole and absolute discretion (i) allow a delay in
payment up to thirty (30) days from the date the Option, or portion thereof, is
exercised; (ii) allow payment, in whole or in part, through the delivery of
shares of Common Stock which have been owned by the Optionee for at least six
months, duly endorsed for transfer to the Company with a Fair Market Value (as
defined below) on the date of delivery equal to the aggregate exercise price of
the Option or exercised portion thereof; (iii) allow payment, in whole or in
part, through the surrender of shares of Common Stock then issuable upon
exercise of the Option having a Fair Market Value on the date of Option exercise
equal to the aggregate exercise price of the Option or exercised portion
thereof; (iv) allow payment, in whole or in part, through the delivery of a
notice that the Optionee has placed a market sell order with a broker with
respect to shares of Common Stock then issuable upon exercise of the Option, and
that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of the Option exercise
price, provided that payment of such proceeds is then made to the Company upon
settlement of such sale; or (v) allow payment through any combination of the
consideration provided in the foregoing subparagraphs (ii), (iii) and (iv);

 

(c)           Such representations and documents as the Committee, in its
absolute discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act of 1933, as amended (the “Securities
Act”) and any other federal or state securities laws or regulations.  The
Committee may, in its absolute discretion, also take whatever additional actions
it deems appropriate to effect such compliance including, without limitation,
placing legends on share certificates and issuing stop-transfer notices to
agents and registrars; and

 

(d)           In the event the Option or portion thereof shall be exercised
pursuant to Section 3.1 by any person or persons other than the Optionee,
appropriate proof of the right of such person or persons to exercise the Option.

 

(e)              “Fair Market Value” shall mean, as of any date, the value of
the Common Stock determined as follows:

 

(i)        If the Common Stock is listed on any established stock exchange or
traded on the Nasdaq Global Select Market, Nasdaq Global Market or the Nasdaq
Capital Market, the Fair Market Value of a share of Common Stock shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or market (or the exchange or market with
the greatest volume of trading in the Common Stock) on the last market trading
day prior to the day of determination; or

 

(ii)        In the absence of such markets for the Common Stock, the Fair Market
Value shall be determined in good faith by the Board.

 

3.4          Conditions to Issuance of Stock Certificates.  The shares of Common
Stock deliverable upon the exercise of the Option, or any portion thereof, may
be either previously authorized but unissued shares or issued shares which have
then been reacquired by the Company.  Such shares shall be fully paid and
nonassessable.  The Company shall not be required to issue or deliver any
certificate or certificates for shares of Common Stock purchased upon the
exercise of the Option or portion thereof prior to fulfillment of all of the
following conditions:

 

(a)           The admission of such shares to listing on all stock exchanges on
which such Common Stock is then listed; and

 

3

--------------------------------------------------------------------------------


 

(b)           The completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Committee shall, in its absolute discretion, deem necessary or
advisable; and

 

(c)           The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and

 

(d)           The receipt by the Company of full payment for such shares,
including payment of all amounts which, under federal, state or local tax law,
the Company (or other employer corporation) is required to withhold upon
exercise of the Option; and

 

(e)           The lapse of such reasonable period of time following the exercise
of the Option as the Committee may from time to time establish for reasons of
administrative convenience.

 

3.5          Rights as Stockholder.  The holder of the Option shall not be, nor
have any of the rights or privileges of, a stockholder of the Company in respect
of any shares purchasable upon the exercise of any part of the Option unless and
until certificates representing such shares shall have been issued by the
Company to such holder.

 

ARTICLE IV

 

OTHER PROVISIONS

 

4.1          Administration.  The Committee shall have the power to interpret
this Agreement and to adopt such rules for the administration, interpretation
and application of this Agreement as are consistent therewith and to interpret,
amend or revoke any such rules.  All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Optionee, the Company and all other interested persons.  No member of
the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect this Agreement or the Option.  In
its absolute discretion, the Board may at any time and from time to time
exercise any and all rights and duties of the Committee under this Agreement,
except with respect to matters which under Rule 16b-3 or Section 162(m) of the
Code, or any regulations or rules issued thereunder, are required to be
determined in the sole discretion of the Committee.

 

4.2          Option Not Transferable.

 

(a)           Neither the Option nor any interest or right therein or part
thereof shall be sold, pledged, assigned or transferred in any manner other than
by will or the laws of descent and distribution, unless and until the Option has
been exercised, or the shares underlying such Option have been issued, and all
restrictions applicable to such shares have lapsed.  Neither the Option nor any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of the Optionee or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

 

(b)           During the lifetime of the Optionee, only the Optionee may
exercise the Option (or any portion thereof).  After the death of the Optionee,
any exercisable portion of an Option may, prior to the time when such portion
becomes unexercisable under the Option Agreement, be exercised by the Optionee’s
personal representative or by any person empowered to do so under the deceased
Optionee’s will or under the then applicable laws of descent and distribution.

 

4.3          Shares to Be Reserved.  The Company shall at all times during the
term of the Option reserve and keep available such number of shares of Common
Stock as will be sufficient to satisfy the requirements of this Agreement.

 

4.4          Notices.  Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of the Secretary, and
any notice to be given to the Optionee shall be addressed to the Optionee at the
address given beneath the Optionee’s signature hereto.  By a notice given
pursuant to this Section 4.4, either party may hereafter designate a different
address for notices to be given to that party.  Any notice which is required to
be given to the Optionee shall, if the Optionee is then deceased, be given to
the Optionee’s personal representative if such representative has previously
informed the Company of such representative’s status and address by written
notice under this Section 4.4.  Any notice shall be deemed duly given when
enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

 

4

--------------------------------------------------------------------------------


 

4.5          Titles.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

 

4.6          Construction.  This Agreement shall be administered, interpreted
and enforced under the laws of the State of California without regard to
conflicts of laws thereof.

 

4.7          Conformity to Securities Laws.  The Optionee acknowledges that the
Option is intended to conform to the extent necessary with all provisions of the
Securities Act and the Securities Exchange Act of 1934, as amended and any and
all regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations.  Notwithstanding anything
herein to the contrary,  the Option is granted and may be exercised, only in
such a manner as to conform to such laws, rules and regulations.  To the extent
permitted by applicable law, this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

 

4.8          Amendment.  Except as otherwise set forth herein regarding the
Committee’s authority regarding the terms of the Option, this Agreement may only
be amended by a written agreement executed by the Optionee and the Company and
subject to the prior approval of any such amendment by the Committee.

 

4.9          Taxes.  The Optionee may incur tax liability as a result of the
Optionee’s exercise of, or subsequently disposition of the Common Stock
underlying, the Option. THE OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE
EXERCISING THE OPTION OR DISPOSING OF THE COMON STOCK UNDERLYING THE OPTION.

 

4.10        Adjustments Upon Changes in Capitalization.  Subject to any required
action by the stockholders of the Company, the number of shares of Common Stock
covered by the Option, the exercise price of the Option, as well as any other
terms that the Committee determines require adjustment shall be proportionately
adjusted for (i) any increase or decrease in the number of issued Common Stock
resulting from a stock split, reverse stock split, stock dividend, combination
or reclassification of the Common Stock, or similar transaction affecting the
Common Stock, (ii) any other increase or decrease in the number of issued Common
Stock effected without receipt of consideration by the Company, or (iii)  any
other transaction with respect to Common Stock including a corporate merger,
consolidation, acquisition of property or stock, separation (including a
spin-off or other distribution of stock or property), reorganization,
liquidation (whether partial or complete) or any similar transaction; provided,
however that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.”  In the
event of any distribution of cash or other assets to stockholders other than a
normal cash dividend, the Committee shall also make such adjustments as provided
in this Section 4.10 or substitute, exchange or grant an award to effect such
adjustments (collectively “Adjustments”).  Any such Adjustments to the Option
will be effected in a manner that precludes the enlargement of rights and
benefits under the Option.  In connection with the foregoing adjustments, the
Committee may, in its discretion, prohibit the exercise of the Option or other
issuance of Common Stock, cash or other consideration pursuant to the Option
during certain periods of time. Except as the Committee determines, no issuance
by the Company of shares of any class, or securities convertible into shares of
any class, shall affect, and no adjustment by reason hereof shall be made with
respect to, the number or price of shares of Common Stock subject to the Option.

 

4.11        Limitations Applicable to Section 16 Persons.   Notwithstanding any
other provision of this Agreement, the Option shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

 

5

--------------------------------------------------------------------------------


 

4.12        Section 409A.   This Agreement and the Option shall be interpreted
in accordance with Section 409A of the Code and Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued or amended
after the Date of Grant. Notwithstanding any provision of this Agreement to the
contrary, in the event that following the Date of Grant the Committee determines
that the Option may be subject to Section 409A of the Code and related
Department of Treasury guidance (including such Department of Treasury guidance
as may be issued after the Date of Grant), the Committee may adopt such
amendments to this Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Committee determines are necessary or appropriate to
(1) exempt the Option from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Option, or (2) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance.

 

4.13        Further Assurances.  The Optionee shall from time to time and at all
times hereafter make, do, execute, or cause or procure to be made, done and
executed such further acts, deeds, conveyances, consents and assurances without
further consideration, which may reasonably be requested by the Committee in its
discretion to effect the intent of this Agreement.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

 

 

CHEROKEE INC.

 

 

 

 

 

 

 

 

By:

/s/ Russell J. Riopelle

 

 

 

 

 

 

Name:

Russell J. Riopelle

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

HENRY STUPP

 

 

 

 

 

 

 

 

By:

/s/ Henry Stupp

 

 

 

 

 

 

Name:

Henry Stupp

 

 

 

--------------------------------------------------------------------------------


 

FORM OF EXERCISE NOTICE

 

Cherokee Inc.

6835 Valjean Avenue

Van Nuys, California 91406

 

Attention:  Corporate Secretary

 

Re:          Exercise of Stock Option

 

Ladies and Gentlemen:

 

1.             Exercise of Option.  The undersigned Optionee,
                                              , was granted an option (the
“Option”) to purchase shares of the Common Stock, par value $0.02 per share
(“Common Stock”), of Cherokee Inc., a Delaware corporation (the “Company”),
effective as of                               , pursuant to the Stock Option
Agreement, dated                              (the “Option Agreement”).  The
undersigned hereby elects to exercise the Option as follows:

 

The undersigned hereby elects to exercise the Option as to
                       shares of the Common Stock, in accordance with
Section 2.1 of the Option Agreement (the “Shares”).

 

2.             Payment.  The undersigned has enclosed herewith
                     (representing full payment for such Shares in accordance
with Section 3.3 of the Option Agreement).  The undersigned authorizes payroll
withholding and otherwise will make adequate provision for the tax withholding
obligations of the Company, if any, with respect to such exercise.

 

3.             Binding Effect.  The undersigned agrees that the Shares are being
acquired in accordance with and subject to the terms, provisions and conditions
of the Option Agreement set forth therein, to all of which the undersigned
hereby expressly assent.  This Agreement shall inure to the benefit of and be
binding upon the heirs, executors, administrators, successors and assigns of the
undersigned.

 

The undersigned understands that he is purchasing the Shares pursuant to the
terms of the Option Agreement, a copy of which the undersigned has received and
carefully read and understands.

 

 

--------------------------------------------------------------------------------

 

 

Receipt of the above is hereby acknowledged

 

CHEROKEE INC.,

a Delaware corporation

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

1

--------------------------------------------------------------------------------